Citation Nr: 0902615	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-03 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for scars, 
postoperative removal of lipomas and multiple lipomas of 
right scapular area, left lower back and right upper quadrant 
of abdomen, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for deformity of the 
distal antrum and pylorus, now evaluated with hiatal hernia 
and gastroesophageal reflux disease (GERD), currently rated 
as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1959 to April 
1972 and from October 1972 to July 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a rating decision of April 2006 the RO denied, amongst 
other claims, the veteran's claims for an increased rating 
for post operative varicocele and left hydrocele and for 
service connection for herniated nucleous pulposes, lumbar 
spine.  In a November 2006 VA Form 9, the veteran stated he 
was only appealing the issues of an increased rating for 
hiatal hernia and lipomatosis.  Therefore, the issues of 
entitlement to an increased rating for post operative 
varicocele and left hydrocele and service connection for 
herniated nucleous pulposes are no not before the Board.  

The issue of an increased rating for scars, postoperative 
removal of lipomas and multiple lipomas of right scapular 
area, left lower back and right upper quadrant of abdomen is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Deformity of the distal antrum and pylorus is manifested by 
GERD and hiatal hernia which are productive of complaints 
including abdominal pain, esophageal distress with substernal 
pain and pysoris or heartburn.




CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no more, for 
deformity of the distal antrum and pylorus with GERD and 
hiatal hernia, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of December 2005 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until June 2007 
after the RO's decision.  However, the Board notes that the 
appellant was provided notice and allowed the opportunity to 
submit additional evidence.  Furthermore, the Board notes 
that the claim is being denied; therefore, despite the timing 
error, there has been fundamental fairness.  

The Board notes that in an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  In regards to the issues on appeal the Board 
finds that while the preadjudicatory notice was inadequate, 
the essential fairness of the process has not been affected.

The record shows the veteran was provided copies of the 
rating decision and notice as to how to appeal the RO's 
rating decision, and he did so.  In a Statement of the Case 
(SOC) of September 2006, the appellant was provided with all 
of the relevant Diagnostic Codes in his case.  Furthermore, 
in a letter of June 2007 he was provided with examples of the 
medical and lay evidence he may submit to substantiate his 
case.  Subsequent to the SOC and the June 2007 letter the 
appellant's claim was readjudicated in a subsequent 
Supplemental Statement of the Case of July 2007.  Therefore, 
the appellant was afforded the required due process.  
Furthermore, the Board notes that the symptoms required to 
meet the criteria for an increased evaluation in the 
veteran's case, are symptoms that a reasonable person with 
his disability would know to report.  Moreover, VA outpatient 
treatment records and examination reports note the veteran 
reporting symptoms associated with the disability.  The 
veteran was provided with the notice and was given the 
opportunity to submit additional evidence, he was provided 
time to submit the same and he was afforded subsequent due 
process.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records and outpatient medical records have been 
obtained.  The veteran was afforded VA examinations.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  If the evidence contains factual findings that show 
a change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Board finds that the veteran's disability has not 
significantly changed during the appeal period and a uniform 
rating is warranted.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The veteran's disability is rated under the criteria of 38 
C.F.R. § 4.114, Diagnostic Code 7399-7307 (2008).  The 
veteran's specific disability is not listed in the Rating 
Schedule, and the RO assigned Diagnostic Code 7399 pursuant 
to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99."  See 
38 C.F.R. § 4.20 (2008).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.114, 
Diagnostic Code 7307, Gastritis, hypertrophic (identified by 
gastroscope).

However, in the analysis in the rating decision and SOC and 
SSOC the RO evaluated the veteran under the rating criteria 
in Diagnostic Code 7346, Hernia hiatal.  Moreover, notice as 
to the applicable rating criteria was provided for Diagnostic 
Code 7346 and not 7307.  The veteran has been diagnosed with 
GERD and hiatal hernia.  Considering the present diagnosis 
and the veteran's symptomatology the Board finds that the 
veteran's disability is more appropriately rated under 
Diagnostic Code 7346.  See Butts, supra.  

Diagnostic Code 7346 provides a 10 percent evaluation when 
the evidence shows two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
is warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment, which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.

A VA gastroenterology consult record of April 2004 notes that 
the veteran reported recurrent right-sided abdominal pain in 
February of that year.  A serum Amylaxe done at the time was 
mildly elevated to 141.  A little over a week later it was 
normal at 99.  The gall bladder was noted to be normal in May 
2003 with mild hepatomegaly cause undetermined.  There was no 
history of heavy alcohol use.  Last fecal occult blood test 
was negative in August 2003.  Gastrointestinal review of 
systems showed mild abdominal pain in the right upper 
quadrant lasting for 3 months; and rectal bleeding lasting 12 
months.  Physical examination showed a soft, mildly obese 
abdomen with multiple subcutaneous lipomas throughout the 
abdominal wall, liver edge - nonpalpated, no definite 
abdominal mass, organ enlargement, and ascities.  The 
impression was history of colonic polyposis, multiple 
abdominal wall lipomas, hepatomegaly - noted in May 2003, and 
episode of right upper quadrant pain in February 2004 
associated with single slight elevation of Amylase.

VA outpatient treatment records of October 2004 note the 
veteran was assessed with abdominal pain in the left lower 
quadrant, etiology unclear.  It was noted a CT of the pelvis 
was pending.  There was a history of urology surgery in the 
past and a status post colonoscopy with spasm, otherwise 
within normal limits.  

A VA examination report of March 2006 notes that the last 
examination had been in 1983.  Since the last examination the 
veteran reported his symptoms of GERD have increased in 
frequency and intensity.  He has changed his diet with some 
relief.  He reported taking PPIs in the past which he now 
takes as needed about 4 times a month.  He currently takes 
Prilosec 4 times a week as needed and Tums 6 times a week as 
needed.  Physical examination found no hernia.  Abdomen was 
negative and there was no epigastric discomfort.  He was 
diagnosed with deformity of distal antrum/pylorus with GERD 
and hiatal hernia.  It was noted that there were no 
significant effects on his usual occupation and no problems 
in following daily activities.  

VA outpatient treatment records of March 2006 note the 
veteran to be obese weighing 239.9 pounds and a weight 
history of 241.8 pounds in September 2005, 239.7 pounds in 
July 2005 and 245.6 pounds in February 2005.  An assessment 
of obese patient with stable weight was entered.  

An undated VA outpatient treatment record submitted by the 
veteran with his VA Form 9 of November 2006, notes that the 
veteran was assessed with abdominal pain in the left lower 
quadrant, etiology unclear; probable radicular pain related 
to low back degenerative disc disease and/or lipomas.  

A VA examination report of June 2007 notes the last 
examination was in March 2006.  The veteran reported that 
since then his hiatal hernia with GERD has been relatively 
stable.  He takes over the counter Prilosec at least once a 
day, sometimes twice a day and will take additional over the 
counter antiacids for breakthrough symptoms.  He avoids foods 
that he knows are triggers for his reflux and is careful to 
sleep in an inclined position.  The last 
esophagogastroduodenoscopy was in 2004 which was positive for 
hiatal hernia.  The veteran reported that the condition had 
progressively worsened since onset.  A history of esophageal 
distress was noted with a frequency of less than weekly.  It 
is accompanied by mild substernal pain of occasional 
frequency.  A history of pyrosis was noted with heartburn 
less than weekly.  There was no regurgitation, hematemesis or 
melena, esophageal dilation, hospitalization or surgery 
relating to the esophagus, trauma to the esophagus, 
esophageal neoplasm, nausea, vomiting or dysphagia.  His 
general overall health was good.  There were no signs of 
malnutrition or weight loss.  Other significant physical 
findings included positive bowel sounds in all 4 quadrants, 
no organomegaly, non-tender.  There was no rebound or 
guarding.  It was noted the veteran retired as a result of 
age eligibility or duration of work.  He was diagnosed with 
hiatal hernia with GERD, controlled.  Effects on usual daily 
activities were noted to include mild interference with 
chores and feeding, and no interference with shopping, 
exercise, sports, recreation, traveling, bathing dressing, 
toileting or grooming.  

VA outpatient treatment records of January 2008 note the 
veteran complained of right lower quadrant abdominal pain for 
6 days in the anterior abdomen, with no vomiting, mild 
nausea, no diarrhea and was afebrile.  He noted he was not 
affected by food.  Physical examination revealed normal bowel 
sounds, abdominal appearance was flat, it was soft and tender 
to palpation with no guarding and no rebound.  

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for GERD and hiatal 
hernia.  In order to achieve the next-higher 10 percent 
rating under Diagnostic Code 7346, the evidence must 
demonstrate hiatal hernia with two or more of the symptoms 
for the 30 percent evaluation, but of less severity.  The 
symptoms associated with a 30 percent rating include 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

The Board has reviewed the evidence of record and finds that 
the evidence supports the award of a 10 percent evaluation.

At the March 2006 VA examination the veteran reported his 
symptoms had worsened and he was taking PPIs about 4 times a 
month and Prilosec and Tums several times a week to keep his 
symptoms under control.  VA outpatient records note repeated 
complaints and treatment for abdominal pain.  At the latest 
VA examination the veteran was found to have esophageal 
distress with occasional substernal pain and heartburn or 
pysoris.  The Board finds that such symptoms meet the 
criteria for the 10 percent evaluation under Diagnostic Code 
7346.

The Board does not find, however, that any more than a 10 
percent evaluation is warranted. Neither the veteran, nor his 
private physician, have described persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health to 
warrant the 30 percent evaluation. See 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  There has been no showing of 
considerable impairment of health.  In fact, at the latest VA 
examination the veteran was found to be in overall good 
health and to show not signs of significant weight loss or 
malnutrition.  

The Board has also considered whether the veteran would be 
entitled to a higher evaluation under any other potentially 
applicable rating criteria and finds that there is no other 
Diagnostic Code which would warrant a higher evaluation.  
More specifically, if evaluated under Code 7307, there is no 
evidence of small eroded or ulcerated areas.

Additionally, the evidence does not reflect that the 
disability at issue has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. Indeed, at 
both VA examinations it was noted that there was no history 
of hospitalizations.  Hence, assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.


ORDER

A 10 percent evaluation, but no more, for deformity of distal 
antrum and pylorus with hiatal hernia and gastroesophageal 
reflux disease (GERD) is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

Furthermore, the VCAA also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 

The veteran is seeking an increased rating for scars, post 
operative removal of lipomas and multiple lipomas of right 
scapular area, left lower back and right upper quadrant of 
abdomen.  VA outpatient treatment records of May 2007 note 
that the veteran had painful lipomas which were referred for 
evaluation and removal.  A VA examination report of June 2007 
notes that the veteran was scheduled for the excision of an 
additional 20-30 lipomas from his lower extremities sometime 
in the next month.  However, the record does not contain any 
VA outpatient treatment records of the scheduled excisions 
and no VA examination has been conducted after the scheduled 
excisions.  In order to properly assess the current level of 
the veteran's disability, the records of the excisions in 
2007 must be obtained an associated with the claim file and a 
new VA examination must be conducted in order to assess the 
severity of the resulting scars.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all 
treatment records for the veteran 
including specifically any records of 
excision of any lipomas from June 2007 
to the present.  If no records are 
available a negative response is 
requested.  

2.  The AOJ should schedule the veteran 
for a VA examination to determine the 
severity of his service-connected scars, 
post operative removal of lipomas and 
multiple lipomas of right scapular area, 
left lower back and right upper quadrant 
of abdomen.  All indicated tests and 
studies are to be performed.  Upon 
examination and review of the record, the 
examiner should describe all 
symptomatology due to the veteran's 
service-connected disability.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


